Title: From James Madison to Richard Rush, 20 July 1816
From: Madison, James
To: Rush, Richard


        
          Dear Sir
          Montpellier July 20. 1816
        
        As I have taken the liberty of throwing on your attention the business of fixing on a Site for an Observatory at Washington, I pass the inclosed to Mr. Dallas thro’ your hands. You will see that the turn which the subject is likely to take, will relieve you from further trouble with respect to it.
        I have recd. your favor of  . We regret that we shall not have the pleasure of seeing you, and we trust Mrs. Rush before September. The

proper indemnification for the delay, will in our then having you the longer with us. Affece. respects
        
          James Madison
        
      